Citation Nr: 0902325	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-24 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in
Fayetteville, Arkansas


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty for twenty years from 
December 1939 to December 1959.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 decision by 
the VAMC in Fayetteville, Arkansas, that denied the veteran's 
claim for an annual clothing allowance due to usage of 
medicated creams for service-connected skin disabilities.

In January 2008, the Board remanded the matter for additional 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that service-connected disabilities cause irreparable damage 
to the veteran's outer garments.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
are not met.  38 U.S.C.A. § 1162 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.810 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

In this case, the veteran filed a claim seeking entitlement 
to an annual clothing allowance in November 2004.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that, 
when the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty-to-assist nor the duty-to-
notify provisions of the VCAA are implicated.  The Court has 
also recognized that enactment of the VCAA does not affect 
matters before it on appeal from the Board when the question 
is limited to statutory interpretation. See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).

Pursuant to the Board's January 2008 remand, the VAMC has 
associated with the claims file all documentation relied upon 
in support of its denial of the veteran's application for an 
annual clothing allowance.  There is no further assistance 
that would be reasonably likely to assist the veteran in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Annual Clothing Allowance

Under the applicable criteria, a veteran who has a service-
connected disability is entitled, upon application therefore, 
to an annual clothing allowance as specified in 38 U.S.C.A. § 
1162.  The annual clothing allowance is payable in a lump 
sum, and the following eligibility criteria must also be 
satisfied: (1) a VA examination or examination report from a 
private physician as specified in 38 C.F.R. § 3.326(c) 
discloses that the veteran wears or uses certain prosthetic 
or orthopedic appliances which tend to wear or tear clothing 
(including a wheelchair) because of such disability; or (2) 
the Chief Medical Director or designee certifies that because 
of the use of a physician-prescribed medication for a skin 
condition which is due to the service-connected disability, 
irreparable damage is done to the veteran's outer garments.  
See 38 U.S.C.A. § 1162 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.810(a) (2008).  

The veteran contends that his usage of multiple prescribed 
creams and ointments for treatment of his service-connected 
skin disabilities qualify him for an annual clothing 
allowance.  He contends that the prescribed creams that he 
uses twice daily, including Triamcinolone-Acetonide 0.1% and 
Capsaicin 0.075%, are causing his garments to wear out more 
often than normal by washing them.

In November 2004, a VA staff pharmacist reviewed a listing of 
the veteran's prescriptions, and concluded that none of the 
medication ointments used by the veteran would irreparably 
stain his clothing.  Also reviewed was a listing of 
medications that could possibly stain, bleach, or otherwise 
damage property.

The Board has reviewed the evidence of record pertaining to 
this claim, but unfortunately finds that the eligibility 
criteria for an annual clothing allowance have not been met.  
First, the Board acknowledges that the veteran is prescribed 
creams and ointments for treatment of various skin 
conditions.  To the extent that the veteran is claiming a 
clothing allowance for wear and tear to undergarments, 
however, the statute only allows for payment of an annual 
clothing allowance for outer garments when damaged through 
use of medication.  See Shortbear v. Nicholson, 19 Vet. App. 
341, 344 (2005).  

The record does show that the veteran has used a wheelchair 
at times, but there is no evidence of record showing that 
such tends to wear or tear clothing.  

Moreover, the eligibility criteria require that a VA 
physician, private physician, or the Chief Medical Director 
disclose that the orthopedic appliance or the prescribed 
medicines cause damage to clothing.  Here, the veteran's 
claim was forwarded for review by a designee of the Chief 
Medical Director, and the designee determined that the 
criteria were not satisfied.  

While the veteran's representative has argued that excessive 
wear due to laundering more than normal with use of stronger 
detergents to guaranty cleaning should warrant a clothing 
allowance, that contention does not meet the statutory 
criteria of irreparable damage to the veteran's outer 
garments.  It is not shown that outer garments are damaged or 
receive extra wear and tear due to medications taken for 
service-connected disability.  

The Board therefore concludes that a preponderance of the 
evidence is against the veteran's claim of entitlement to an 
annual clothing allowance.  The claim is therefore denied.  


ORDER

Entitlement to an annual clothing allowance is denied.  




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


